Appeal by self-insured employer from an award of death benefits. Decedent was an aged man working as a watchman. When not otherwise engaged, he cut tin into small squares with a machine located in the small building which he occupied as a watchman. He told Ms wife that he was injured while lifting a keg containing these tin squares. Corroboration is found in the fact that Ms wife saw blood upon Ms leg when she undressed him, and there was medical testimony of a tear in the bowel. His hernia was active and strangulated. Assuming the injury, the medical testimony sustains the award. Award affirmed, with costs to the State Industrial Board. All concur. [See post, p. 1072.]